DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 22 July 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.

Claim Objections 
Claims are objected to because of the following informalities:  
cl.1 
“start up pump” is believed to be in error for --startup pump--
“first flow line and the main flow line” is believed to be in error for --first flow line or the main flow line, respectively,--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
That is, claim 6 recites “to block” the main flow and/or the startup flow “from passing through the switching valve”. However, these recitations do not appear to be supported by the original disclosure. 
Nowhere in the Specification is there discussion of “block[ing]” off flow from passing through the valve. The Drawings also do not specifically depict blocking flow from passing through the switching valve. Rather, the Drawings shows communicating a startup flow from the first flow line to the engine in the first position and communicating a main flow from the main flow line to the engine in the second position. The original disclosure does not provide sufficient support for blocking flow from passing through any portion of the valve during any state of operation. For example, the original disclosure does not specifically disclose stopping flow from entering the valve at any point in time/operation.
Thus the claim is rejected under 112(a) for new matter, lack of written description. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the recitation “the first position and the second position” renders the claim indefinite because it is unclear whether these positions are the same as, or different from, the previously claimed first and second positions. In claim 4, the first and second positions refer to a pressure regulating valve, whereas in claim 1, the first and second positions refer to a switching valve. It is thus unclear whether the pressure regulating valve is the same as the switching valve (thus sharing the first and second positions) or whether the valves are separate and the first and second positions recited in claim 4 are different from those recited in claim 1. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-10 is/are under 35 U.S.C. 102(a)(1) as being anticipated by Brocard 8205597, and additionally rejected under 35 U.S.C. 103 as being unpatentable over Brocard in view of Snow 6487847.
Regarding claim 1, Brocard teaches a fuel system (10) for an engine (12, 14; Figs 1-3, Fig 3 replacing a portion of Fig 1 in an embodiment, Col.6 ll.14-29), comprising: 
a first flow line (from aircraft fuel circuit 11 through pump 110/112 or 212 to check valve 202); 
an electrically driven startup pump (110/112 or 212 driven by electric motor 114 or 214) in fluid communication with the first flow line to provide a startup flow (Figs 1-3); 
a main flow line (from aircraft fuel circuit 11 through pump 100 to check valve 102); 
a main pump (100) in fluid communication with the main flow line to provide a main flow (Figs 1-3); and
a switching valve (arrangement comprising 102 and/or 202) connected to the first flow line and the main flow line (Figs 1-3) and downstream of both the electrically driven start up pump and the main pump (Figs 1-3; note, 102 and 202 are downstream of both pumps depending on the operating condition; i.e. during start up, check valve 102 is downstream of both 100 and 112/212 because fluid flows from 112/212 to provide a back pressure to 102 against the lower pressure of fluid from 100, and during normal operation, check valve 202 is downstream of both 100 and 212 because fluid flows from 100 through 102 to provide a back pressure to 202 against the lower pressure of fluid from 212), the switching valve configured to actuate between a first position (102 closed; or 102 closed and 202 open) and a second position (102 open; or 102 open and 202 closed) to allow fluid communication with the first flow line and the main flow line (see 112b rejection above) based on a pressure differential (pressure differential between pressure downstream of the valve 102 in col.5 ll.9-10 and pressure in the main flow line produced by 100 upstream of the valve 102 governs the operation of the valve 102; ΔP = Pm - Pu, i.e. when pressure in the main flow line, Pu, exceeds or meets Pm downstream of the valve, ΔP ≤ 0, valve 102 opens, and when Pu is less than Pm, ΔP ≥ 0, valve 102 closes; similarly for valve 202, ΔP = Pm - Pf, i.e. when pressure in the first flow line, Pf exceeds or meets Pm downstream of the valve, ΔP ≤ 0 and valve 202 opens, and when Pf is less than Pm, ΔP ≥ 0, valve 202 closes) to output either the startup flow or the main flow (to circuit 120 supplying engine 12/14). wherein in the first position the switching valve selects the first flow line to pass the startup flow (valve 102 closed and/or valve 202 open, thus flowing startup flow to engine; Figs 1-3) and in the second position the switching valve selects the main flow line to pass the main flow (valve 102 open and/or valve 202 closed, thus flowing main flow to engine). 
In the embodiment of Fig 1, pump 110/112 provides fuel at startup (during which check valve 102 is closed because pump 100 has not developed cracking pressure) until pump 100 is capable of providing the requisite fuel pressure, at which point check valve 102 opens to facilitate fuel flow from pump 100 to 120, and pump 110/112 is shut-off. The fuel switching in this case is a preponderant transition from being supplied by pump 110/112 to being supplied by 100 by the natural pressure difference developed in the two lines. 
In the embodiment of Fig 3, pump 212 provides fuel at startup by passing through check valve 202 once cracking pressure is reached. As in Fig 1, check valve 102 is closed at startup because pump 100 has not developed cracking pressure. When pump 100 is capable of providing the requisite fuel pressure, check valve 102 opens to facilitate fuel flow from pump 100 to 120, and pump 212 is shut-off or flow is reduced to the point where check valve 202 closes. The fuel switching in this case is at first a preponderant transition from being supplied by pump 212 to being supplied by 100 by the natural pressure difference developed in the two lines; and this the fuel switch is then secured by the check valve 202 to prevent back flow and loss of pressure through pump 212. 
In addition to Brocard teaching the switching valve, Snow teaches how a combination of valves may be considered a single valve in a fuel system. 
That is, Snow teaches the combination of valves (e.g., 250, 256, 258, 274, 268, 260, 280, 264, 296, 294, 295, 293) may be considered a single valve (78).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the switching valve(s) of Brocard read on the recitation of a single switching valve, as taught by Snow (Figs 2 and 4). 
Regarding claim 2, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches an electric motor (114, 214) configured to drive the electrically driven startup pump (Figs 1-3).
Regarding claim 3, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches the electrically driven startup pump is a gear pump (110/112 in Fig 1).
Regarding claim 4, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches a pressure regulating valve (116) in fluid communication with the electrically driven startup pump and configured for switching between a first position and a second position (opened/closed; Col.4 ll.54-58, Col.5 ll.2-12; interpreted under 112b discussion above to be different from the first and second positions claimed in claim 1 because pressure regulating valve is claimed separately/distinctly from the switching valve).
Regarding claim 7, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches the main pump is a centrifugal pump (Figs 1, 3; Col.4 ll.25-26).
	Regarding claim 9, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches a controller (115) configured to drive the electrically driven startup pump in a startup state of the engine (Col.5 ll.1-25).
	Regarding claim 10, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches the controller is configured to turn off the electrically driven startup pump when the switching valve transitions to or is in the second position (when valve 102 opens and/or valve 202 closes, pump 110/112 or 212 is stopped; Col.5 ll.30-52).

Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over both Brocard, and Brocard in view of Snow; further in view of Shelby 7565793.
Regarding claim 6, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches shutting down the startup pump when the main pump is supplying fuel to the engine, in order to prevent over-pressure problems (Col.5 ll.30-52); the embodiment of Fig 1 only being capable of supplying both startup fuel and main fuel, unless startup pump is stopped (Fig 1); the embodiment of Fig 3 only being capable of supplying only startup fuel or only main fuel (Fig 3); and the startup pump having to be restarted during other stage of engine operation requiring startup pump assistance (i.e. low idle, etc.; Col.5 ll.53-end).
Brocard does not teach the first flow line is connected to the switching valve at a first side of the switching valve and the main flow line is connected to the switching valve at a second side of the switching valve opposite the first side, wherein when the startup flow is at a higher pressure than the main flow, the switching valve is biased to the first position via the startup flow on the first side of the switching valve to block the main flow from passing through the switching valve while allowing the startup flow to pass through the switching valve, wherein when the startup flow is at a lower pressure than the main flow, the switching valve is biased to the second position via the main flow on the second side of the switching valve to block the startup flow from passing through the switching valve while allowing the main flow to pass through the switching valve.
However, Shelby teaches a (10) fuel system for an engine (“to engine” in Fig 1), comprising: 
a first flow line (20); 
a startup pump (14) in fluid communication with the first flow line to provide a startup flow (Fig 1); 
a main flow line (18); 
a main pump (12) in fluid communication with the main flow line to provide a main flow (Fig 1); and 
a switching valve (incl. 38, 22) connected to the first flow line and the main flow line (Fig 1) and downstream of both the start up pump and the main pump (Fig 1), the switching valve configured to actuate between a first position (Fig 1) and a second position (Fig 2) to allow fluid communication with the first flow line and the main flow line (to 16, engine) based on a pressure differential (ΔP = |PMFP - P4|; Col.4 ll.46-53, Col.5 ll.1-11) to output either the startup flow or the main flow (Figs 1-2; Col.4 l.46 - Col.5 l.22), wherein in the first position the switching valve selects the first flow line to pass the startup flow and in the second position the switching valve selects the main flow line to pass the main flow (Col.4 l.46 - Col.5 l.22); 
the first flow line is connected to the switching valve at a first side (to the right of 22, at 40, in Fig 1) of the switching valve and the main flow line is connected to the switching valve at a second side (at 22 to the left of 40, in Fig 1) of the switching valve opposite the first side (Fig 1 below), 

    PNG
    media_image1.png
    724
    615
    media_image1.png
    Greyscale

wherein when the startup flow is at a higher pressure than the main flow (e.g. during start mode), the switching valve is biased to the first position via the startup flow on the first side of the switching valve to block the main flow from passing through the switching valve while allowing the startup flow to pass through the switching valve (with the help of 38 and P4; Col.3 ll.19-37; Figs 1-2), wherein when the startup flow is at a lower pressure than the main flow, the switching valve is biased to the second position via the main flow on the second side of the switching valve to block the startup flow from passing through the switching valve while allowing the main flow to pass through the switching valve (Col.3 ll.19-37; Figs 1-2).
Shelby further teaches the switching valve facilitates: (1) selectively providing only one, or both, of the main flow and the startup flow to the engine, as needed (Figs 1-4); (2) facilitating continuous operation of the auxiliary pump to supply other loads (i.e. without shutting off the auxiliary pump) while supplying the engine with the main fuel pump (Col.1 ll.24-30); and (3) facilitating rapid switching of fuel source from main flow to startup flow during critical maneuvers, as needed (Col.1 ll.27-37; Col.5 ll.39-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switching valve of Shelby in place of the switching valve of Brocard and Brocard in view of Snow, in order to (1) selectively provide only one, or both, of the main flow and the startup flow to the engine, as needed, at all times (Figs 1-4, Shelby); (2) facilitate continuous operation of the auxiliary pump to supply other loads (i.e. without shutting off the auxiliary pump) while supplying the engine with the main fuel pump (Shelby, Col.1 ll.24-30); and (3) facilitate rapid switching of fuel source from main flow to startup flow during critical maneuvers, as needed (Shelby, Col.1 ll.27-37; Col.5 ll.39-53).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brocard in view of Snow.
Regarding claim 8, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches the fuel system (10) receives fuel from an airplane fuel circuit (11) and it is noted that a pressure differential is required to produce a flow of fluid. 
Brocard and Brocard in view of Snow as discussed so far, does not teach a boost pump configured to provide a boost flow at a boost pressure to the electrically driven startup pump and the main pump.
However, Snow further teaches a boost pump (58) to provide fuel from aircraft fuel tanks (56) to a first and second pump (62, 94) of a fuel system (50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a boost pump in the airplane fuel circuit as taught by Snow between the fuel tanks and the fuel system comprising the startup pump and the main pump in the system of Brocard and Brocard in view of Snow in order to provide the requisite pressure to facilitate flow from the airplane fuel circuit to the fuel system as required by Brocard (Col.4 ll.17-21) and taught by Snow (Fig 2, Col.4 ll.18-23).

Claims 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelby in view of Eick 20060266047.
Regarding claim 1, Shelby teaches a (10) fuel system for an engine (“to engine” in Fig 1), comprising: 
a first flow line (20); 
a startup pump (14) in fluid communication with the first flow line to provide a startup flow (Fig 1); 
a main flow line (18); 
a main pump (12) in fluid communication with the main flow line to provide a main flow (Fig 1); and 
a switching valve (incl. 38, 22) connected to the first flow line and the main flow line (Fig 1) and downstream of both the start up pump and the main pump (Fig 1), the switching valve configured to actuate between a first position (Fig 1) and a second position (Fig 2) to allow fluid communication with the first flow line and the main flow line (to 16, engine) based on a pressure differential (ΔP = |PMFP - P4|; Col.4 ll.46-53, Col.5 ll.1-11) to output either the startup flow or the main flow (Figs 1-2; Col.4 l.46 - Col.5 l.22), wherein in the first position the switching valve selects the first flow line to pass the startup flow and in the second position the switching valve selects the main flow line to pass the main flow (Col.4 l.46 - Col.5 l.22).
Shelby further teaches the main pump is driven by the gas turbine engine, and is thus limited to operation in relation to engine speed (Col.1 ll.22-24; Col.4 l.65 - Col.5 l.1). Shelby further teaches the startup pump is an auxiliary pump (Fig 1), thus being “used during engine start up before the engine has reached operating speed” to provide sufficient fuel when the main pump is unable to do so (Col.1 ll.22-30). Shelby also teaches the auxiliary fuel pump is “used to provide a back up fuel supply in the event of a problem with the main fuel supply” (Col.1 ll.27-30). Finally, Shelby teaches the startup pump may be a variable displacement pump (Col.1 ll.24-27).
Shelby does not teach the startup/auxiliary pump is electrically driven.
However, Eick teaches a fuel system (10) for an engine (18), comprising: 
a first flow line (through 40, 42, 44); 
an electrically driven startup/auxiliary pump (40; [0016]) in fluid communication with the first flow line to provide a startup flow (Fig 1; [0019-20]); 
a main flow line (through 22, 28, 38, 26); 
a main pump (14) in fluid communication with the main flow line to provide a main flow (Fig 1). 
	Eick further teaches the main pump is driven by the gas turbine engine (via 30; [0014]) and is thus limited to operation in relation to engine speed ([0015]). Eick further teaches the startup pump is an auxiliary pump (Fig 1), thus being used to start the engine when the engine has not reached a speed that enables the main fuel pump to supply sufficient fuel (at sufficient pressure) to the engine combustor(s) ([0019-20]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescriptly driven startup pump (that operates independently of engine speed) of Shelby to be electrically driven as per Eick, because Eick teaches electrical driving to be a suitable method of driving a startup pump that operates independently of the rate of rotation of the engine shaft (Eick, [0016]) for a gas turbine engine fuel system (Eick, Fig 1). Additionally, MPEP 2143 provides that applying a known technique (electrically driving an auxiliary/startup pump of a gas turbine engine fuel system, as per Eick; [0016, 19-20], Fig 1) to a known device ready for improvement (auxiliary/startup pump of the gas turbine engine fuel system of Shelby requiring driving power independent from rotation of the gas turbine engine; Shelby, Col.1 ll.22-30, Col.4 l.65 - Col.5 l.1) to yield predictable results (applying electrical driving power to the auxiliary/startup fuel pump of Shelby according to the technique of Eick, results in the desired pump operation of Shelby that is independent of gas turbine engine speed) was an obvious extension of prior art teachings in order to drive the auxiliary/startup fuel pump independently from the gas turbine engine shaft speed as desired by Shelby (in Col.1 ll.22-30, Col.4 l.65 - Col.5 l.1, and Fig 1; Shelby) and as enabled by Eick (Fig 1, [0016]; Eick).
Regarding claim 2, Shelby in view of Eick teaches all the limitations of the claimed invention as discussed above (including the startup pump being electrically driven; Eick, Fig 1, [0016]). Shelby in view of Eick as discussed so far, does not teach an electric motor configured to drive the electrically driven startup pump.
However, Eick further teaches an electric motor configured to drive the electrically driven startup pump ([0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the startup pump (that operates independently of engine speed) of Shelby in view of Eick to be driven by an electric motor as per Eick, because Eick teaches the electric motor to be a suitable method of driving a startup pump that operates independently of the rate of rotation of the engine shaft (Eick, [0016]) for a gas turbine engine fuel system (Eick, Fig 1). Additionally, MPEP 2143 provides that applying a known technique (electrically driving an auxiliary/startup pump of a gas turbine engine fuel system, as per Eick; [0016, 19-20], Fig 1) to a known device ready for improvement (auxiliary/startup pump of the gas turbine engine fuel system of Shelby - in view of Eick - requiring driving power independent from rotation of the gas turbine engine; Shelby, Col.1 ll.22-30, Col.4 l.65 - Col.5 l.1) to yield predictable results (applying an electric motor to power the auxiliary/startup fuel pump of Shelby - in view of Eick - according to the technique of Eick, results in the desired pump operation of Shelby - in view of Eick - that is independent of gas turbine engine speed) was an obvious extension of prior art teachings in order to drive the auxiliary/startup fuel pump independently from the gas turbine engine shaft speed as desired by Shelby (in view of Eick; Shelby, Col.1 ll.22-30, Col.4 l.65 - Col.5 l.1, and Fig 1) and as enabled by Eick (Fig 1, [0016]; Eick).
Regarding claim 4, Shelby in view of Eick teaches all the limitations of the claimed invention as discussed above (including the startup pump being electrically driven; Eick, Fig 1, [0016]). Shelby further teaches a pressure regulating valve (44) in fluid communication with the electrically driven startup pump (Fig 1; Col.4 ll.29-32) and configured for switching between the first position and the second position (interpreted under 112b to be different from the first and second positions of claim 1; Figs 1-2 vs Figs 3-4).
Regarding claim 6, Shelby in view of Eick teaches all the limitations of the claimed invention as discussed above (including the startup pump being electrically driven; Eick, Fig 1, [0016]). Shelby further teaches the first flow line is connected to the switching valve at a first side (to the right of 22, at 40, in Fig 1) of the switching valve and the main flow line is connected to the switching valve at a second side (at 22 to the left of 40, in Fig 1) of the switching valve opposite the first side (Fig 1 below), 

    PNG
    media_image1.png
    724
    615
    media_image1.png
    Greyscale

wherein when the startup flow is at a higher pressure than the main flow (e.g. during start mode), the switching valve is biased to the first position via the startup flow on the first side of the switching valve to block the main flow from passing through the switching valve while allowing the startup flow to pass through the switching valve (with the help of 38 and P4; Col.3 ll.19-37; Figs 1-2), wherein when the startup flow is at a lower pressure than the main flow, the switching valve is biased to the second position via the main flow on the second side of the switching valve to block the startup flow from passing through the switching valve while allowing the main flow to pass through the switching valve (Col.3 ll.19-37; Figs 1-2).

Response to Arguments 
Applicant’s arguments filed 03 June 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive or are rendered moot because they do not apply to the new combination of references in the rejection(s) above. 
In Summary: 
Applicant asserts that Brocard and Brocard in view of Snow, do not teach the newly added limitations to claim 1.
However, the Brocard (Brocard in view of Snow) teaches the switching valve being connected downstream of both pumps (Figs 1-3; see further discussion in claim 1 above, repeated below) and configured to actuate between a first position and a second position (open/close; as is the standard operation of check valves), the first position facilitating startup flow to pass to the engine and the second position facilitating main flow to pass to the engine (Figs 1-3 as discussed above in claim 1 and as repeated below).
 That is, at startup, Fig 1 of Brocard teaches valve 102 is closed and startup flow is selected to flow to the engine from startup pump 112. Valve 102 is closed because pressure (as provided by the startup pump) at the downstream side of the valve 102 exceeds the pressure (as provided by the main pump) at the upstream side of the pump. Thus, Fig 1 teaches a valve 102 that is downstream of the start up pump and the main pump, and which can take a first position that selects the first flow line to pass startup flow from the startup pump to the engine. 
When pressure provided by main pump exceeds the pressure provided by the startup pump, valve 102 opens and main flow is selected to flow to the engine from the main pump 100. Thus, Fig 1 teaches the valve 102 can take a second position that selects the main flow line to pass main flow from the main pump to the engine. 
Similarly, at startup, Fig 3 of Brocard teaches valve (comprising 102 and 202) takes a first position (102 closed and 202 open) to select startup flow to be provided to the engine. Valve 102 is closed because pressure (as provided by the startup pump) at the downstream side of the valve 102 exceeds the pressure (as provided by the main pump) at the upstream side of the pump. Valve 202 is open because pressure (as provided by the startup pump) at the upstream side of the valve 202 is at least equal to pressure (as provided by the startup pump) at the downstream side of the valve 202. Thus, Fig 3 teaches a valve (102, 202) that is downstream of the start up pump and the main pump, and which can take a first position that selects the first flow line to pass the start up flow from the startup pump to the engine. 
When pressure provided by main pump exceeds the pressure provided by the startup pump, the valve takes a second position (102 open and 202 closed) and main flow is selected to flow to the engine from the main pump 100. Thus, Fig 3 teaches the valve (102, 202) can take a second position that selects the main flow line to pass main flow from the main pump to the engine. 

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741